DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 21 January 2021 for the application filed 27 March 2019. Claims 1-22 are pending:
Claims 13-22 have been withdrawn without traverse in the reply filed 28 August 2020; and
Claims 1, 3-5, 8, 9, and 11 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/650,126 filed 29 March 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
	Applicant’s arguments filed 21 January 2021 have been fully considered but are not persuasive.
	Applicant argues that “Berquist fails to teach a thermal pad that has a silicone layer, a stiffener (e.g. internal mesh layer), and a heat resistant polyester resin film” and further that one of ordinary skill would be “dissuaded from including both the fiberglass and the film with the Berquist silicone carrier”. Applicant provides a number of citations from BERGQUIST indicating why fiberglass would be selected over film and vice versa (pg. 11-12).
	The Examiner disagrees. As acknowledged in the following rejection, while BERGQUIST may not have explicitly disclosed a unique thermal pad that combines a silicone layer, a heat resistant polyester resin film layer, and a reinforcement stiffener (e.g., fiberglass), one of ordinary skill in the art would find obvious this combination to prepare an advantageously mechanically stable, heat resistant thermal pad as explained earlier. BERGQUIST at the very least discloses thermal pads utilizing a combination of polyester and fiberglass for “silicone-sensitive applications” (e.g., Poly-Pads 400 and 1000; see pg. 6-7, 28). While this seemingly dissuades one of ordinary skill in the art from combining all three claimed elements, i.e., silicone, polyester film, and reinforcement stiffener, no such 
	Applicant argues that “Berquest does not teach wherein the opening is an elliptical opening” and further states that “[t]he claimed elliptical shapes is configured to allow a fastener to pass therethrough to secure a stabilizer body of a column” (pg. 12, middle), and therefore, the claimed invention is distinguished from the art.
	The Examiner disagrees. The claimed elliptical shape is a mere choice of geometric configuration. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). Whether the claimed opening is elliptical or some other shape, the taught opening by BERGQUIST allows for the securing of the thermal pad as intended by the Applicant.
	Applicant argues that “Berquest does not teach a single notched portion” and further does not teach a specific shape of the notched portion (pg. 12-13) and therefore, the claimed invention is distinguished from the art.
The Examiner disagrees. First, the claimed limitation of a single notched portion is open-ended. The claim only requires that the thermal pad “further compris[e] a single notched portion in a corner”. There certainly is a single notched portion in a corner of the thermal pad as shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Furthermore, the claimed limitation requiring a specific shape of the notched portion is considered a matter of geometric choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). The specific geometry of a notch has no patentable significance or advantage not obvious to one of ordinary skill in the art. As disclosed by the Applicant, a notched portion 17 of the thermal pad may have a number of geometric shapes, including “a gap, opening, void, etc. at a corner…” to “provide access, clearance, or a pathway for the length of tubing” (p0046). There is no special consideration, purpose or especially patentability to having a specific notch shape or geometry as instantly claimed. As taught by BERGQUIST, the Sil-Pad product can have any shape depending on the desired use (pg. 35); e.g., if a hole is needed to accommodate a tubing, it would be obvious to provide a hole for that tubing. The inclusion of a notched portion or otherwise shaped or cutout portion in the thermal pad does not affect the intended thermal conductive/insulating properties of the claimed thermal pad.
	Applicant’s amendments to Claim 11 have been fully considered and are persuasive; the rejection of Claim 11 under 35 USC 103 as unpatentable over BERQUIST in view of CREE has been withdrawn. However, upon further consideration, new grounds of rejection have been made under 35 USC 103 as unpatentable over BERQUIST in view of OKAMI.
	All other arguments have been indirectly addressed.

Claim Objections
Claim 4 is objected to because of the following informalities:
“the single notched portion defined by… from a top edge of the thermal pad”.
Claim 5 is objected to because of the following informalities:
“that passes through the single notched portion and extends…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BERGQUIST (“Sil-Pad Design Guide”; 2000; <url: www.farnell.com/datasheets/99609.pdf>; retrieved from the Internet on 24 June 2020).
	Regarding Claim 1, BERGQUIST discloses Sil-Pad Thermally Conductive Insulators comprising an elastomeric binder compounded with a thermally conductive filler coated on a carrier (i.e., a thermal pad; §Sil-Pad Construction, pg. 1). The binder is silicone rubber (i.e., a silicone layer; §Binders, pg. 1); and the carrier provides physical strength and includes materials, such as polyester film (i.e., a heat resistant polyester resin film layer coupled to a second side of the silicone layer; §The Carrier, pg. 1). The Sil-Pads further comprise woven fiberglass and films to provide mechanical reinforcement (i.e., the silicone layer having a reinforcement stiffener; §Mechanical Properties, pg. 2) and a pressure-sensitive adhesive on each side of the pads (i.e., the silicone layer having… a tacky surface on at least a first side of the silicone layer; §Mounting Techniques and Mounting Pressure, pg. 2).
	While BERGQUIST may not have explicitly disclosed a unique thermal pad that combines a silicone layer, a heat resistant polyester resin film layer, and a reinforcement stiffener (e.g., fiberglass), one of ordinary skill in the art would find obvious this combination to prepare an advantageously mechanically stable, heat resistant thermal pad as explained earlier. BERGQUIST at the very least discloses thermal pads utilizing a combination of polyester and fiberglass for “silicone-sensitive applications” (e.g., Poly-Pads 400 and 1000; see pg. 6-7, 28). While this seemingly dissuades one of ordinary skill in the art from combining all three claimed elements, i.e., silicone, polyester film, and reinforcement stiffener, no such silicone-sensitivity is present in liquid chromatography systems as is the case for the presently considered application. As such, because of the aforementioned advantages, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to prepare a thermal pad comprising a silicone layer having a reinforcement stiffener (i.e., fiberglass) and a heat resistant polyester resin film layer as claimed.
	The limitation “for reduced stretching of the silicone layer” pertaining to the reinforcement stiffener is directed toward inherent properties of the reinforcement stiffener. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I). BERGQUIST discloses the use of woven fiberglass or film in the Sil-Pads to provide mechanical reinforcement.
	The limitation “in an operable configuration, the thermal pad covers a section of tubing carrying the mobile phase to effectuate a uniform heating of the mobile phase” is directed toward a manner or method by which the claimed thermal pad is used. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). This claimed means by which the claimed thermal pad is used does not affect or modify the structure of the thermal pad in any significant way and therefore bears no patentable subject matter. Furthermore, the claimed “section of tubing” and “mobile phase” are elements not 
	The limitation “for promoting heat transfer between a column heating module and a mobile phase of a liquid chromatography system” is directed toward an intended use of the claimed thermal pad. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II). The claimed thermal pad is limited by the claimed structural limitations, i.e., a silicone layer, a reinforcement stiffener, a tacky surface, and a heat resistant polyester resin film layer; because BERGQUIST discloses all claimed structural limitations, there preamble statement of the purpose or intended use of the claimed thermal pad bears no significance or patentability. While Applicant did include language in the body relating to the heating of a mobile phase, this language is directed toward materials or articles worked upon by the claimed thermal pad and is non-patentable subject matter. Furthermore, the claimed “column heating module” and “mobile phase” are elements not considered structural limitations of the claimed thermal pad invention nor are they considered to significantly alter or modify the structure of the thermal pad and thus, are not considered patentable subject matter.
	Regarding Claim 2, as applied to the rejection of Claim 1, BERGQUIST further shows the Sil-Pad thermal pad includes a number of holes (images, below; i.e., an opening extending through the silicone layer and the heat resistant polyester resin film layer; pg. 2; §Sil-Pad Applications, pg. 5; §Sil-Pad Standard Configurations, pg. 37). BERGQUIST also provides customizable designs which includes punching holes in the Sil-Pad thermal pads (§Ordering Procedure; pg. 35).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding Claim 3, as applied to the rejection of Claim 2, BERGQUIST further discloses that the Sil-Pad thermal pad can be mounted using a screw mount (see screw in middle of image, below; i.e., the opening is configured to allow a fastener to pass therethrough; §Mounting Techniques and Mounting Pressure, pg. 2).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	While the prior art is deficient in explicitly disclosing an elliptical opening as claimed, such a limitation is simply a matter of choice of geometric shape. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). Whether the claimed opening is elliptical or some other shape, the taught opening by BERGQUIST allows for the securing of the thermal pad.
The limitation “to secure a stabilizer body of a column stabilizer assembly to the column heating module” is directed toward an intended use of the claimed thermal pad. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). BERGQUIST teaches that Sil-Pad thermal pad can be used in a variety of applications requiring thermal transfer. Furthermore, the claimed “stabilizer body” and “column stabilizer assembly” are elements not considered structural limitations of the claimed thermal pad invention nor are they considered to significantly alter or modify the structure of the thermal pad and thus, are not considered patentable subject matter.
	The limitation “to secure a stabilizer body of a column stabilizer assembly to the column heating module” is also directed toward a manner or method by which the claimed thermal pad is used. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP 
Regarding Claim 4, as applied to the rejection of Claim 1, BERGQUIST further discloses customizable Sil-Pad thermal pad shapes (§Ordering Procedure; pg. 35) and shows examples including those with a “notched portion in a corner of the thermal pad” (i.e., further comprising a single notched portion in a corner; §Sil-Pad Standard Configurations; pg. 37-39).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The claimed limitation of the thermal pad further comprising a single notched portion in a corner of the thermal pad is broad and allows for the presence of other notched portions. As seen in the above image, there is indeed a single notched portion in a corner of the thermal pad.
The claimed limitation “the notched portion defined by a first edge extending vertically from a top edge of [the] thermal pad and a second edge extending horizontally from a side of the thermal pad towards the first edge, wherein the first edge is perpendicular to the second edge” is considered a matter of geometric configuration choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). The specific geometry of a notch has no patentable significance or advantage not obvious to one of ordinary skill in the art. As disclosed by the Applicant, a notched portion 17 of the thermal pad may have a number of geometric shapes, including “a gap, opening, void, etc. at a corner…” to “provide access, clearance, or a pathway for the length of tubing” (p0046). There is no special consideration, purpose or especially patentability to having a specific notch shape or geometry as instantly claimed. As taught by BERGQUIST, the Sil-Pad product can have any shape depending on the desired use (pg. 35); e.g., if a hole is needed to accommodate a tubing, it would be obvious to provide a hole for that tubing. The inclusion of a notched portion or otherwise shaped or cutout portion in the thermal pad does not affect the intended thermal conductive/insulating properties of the claimed thermal pad.
Regarding Claim 5, as applied to the rejection of Claim 4, BERGQUIST discloses Sil-Pad thermal pads comprising notched portions in corner sections. The limitation “the notched portion accommodates a section of the tubing that passes through the notched portion and extends into an interior region of a column stabilizer assembly” is directed toward an intended use of the claimed thermal pad. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). BERGQUIST teaches that Sil-Pad thermal pad can be used in a variety of applications requiring thermal transfer. Furthermore, the claimed “section of tubing”, “interior region”, and “column stabilizer assembly” are elements not considered structural limitations of the claimed thermal pad invention nor are they considered to significantly alter or modify the structure of the thermal pad and thus, are not considered patentable subject matter.
	The limitation “the notched portion accommodates a section of the tubing that passes through the notched portion and extends into an interior region of a column stabilizer assembly” is also directed toward a manner or method by which the claimed thermal pad is used. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). This claimed means by which the claimed thermal pad is used does not affect or modify the structure of the thermal pad in any significant way and therefore, bears no patentable weight.
	Regarding Claims 6 and 7, as applied to the rejection of Claim 1, BERGQUIST discloses Sil-Pad thermal pads comprising pressure-sensitive adhesives. The limitation “a section of the thermal pad is folded over the tubing and makes contact with the tacky surface of the silicone layer to secure the thermal pad in the operable configuration” (Claim 6) and “portions of the section of the thermal pad that is folded over the tubing pass between gaps in the section of tubing to make contact with the tacky surface of the silicone layer, while also making direct physical contact with the tubing” (Claim 7) are directed toward intended uses of the claimed thermal pad. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). BERGQUIST discloses the flexibility of the Sil-Pad materials (§Sil-Pad Materials, pg. 1). As further shown in the figure below, the Sil-Pad thermal pads can be rolled such that one side of the pad contacts the other side of the pad.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Furthermore, the claimed “gaps in the section of tubing” is an element not considered a structural limitation of the claimed thermal pad invention nor considered to significantly alter or modify the structure of the thermal pad and thus, is not considered patentable subject matter.
	The above cited limitations are also directed toward manners or methods by which the claimed thermal pad are used. The inclusion of materials or articles worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manners or methods in which an apparatus are to be utilized are not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). This claimed means by which the claimed thermal pad is used does not affect or modify the structure of the thermal pad in any significant way and therefore, bears no patentable weight.
	Regarding Claim 8, as applied to the rejection of Claim 1, BERGQUIST further discloses the Sil-Pad thermal pads have rough surface textures (§Fillers, pg. 1).
	Regarding Claim 9, as applied to the rejection of Claim 1, BERGQUIST discloses the Sil-Pad thermal pads are formed over carriers comprising polyester material. A known property of polyester is that it shrinks under an applied heat.The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947, Fed. Cir. 1999; MPEP §2112 I). Thus, the claimed limitation, the heat resistant polymer resin layer shrinks, is inherent.
	Regarding Claim 10, as applied to the rejection of Claim 1, BERGQUIST discloses Sil-Pad thermal pads. The limitation “the thermal pad makes direct physical and thermal contact with the tubing to effectuate heat transfer to the mobile phase” is directed toward a manner or method by which the claimed thermal pad is used. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 .

Claim Rejections - 35 USC § 103
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERGQUIST in view of OKAMI et al. (US Patent 5,705,258).
	Regarding Claim 11, as applied to the rejection of Claim 1, BERGQUIST discloses a Sil-Pad thermal pad with woven fiberglass and films to provide mechanical reinforcement (i.e., a reinforcement stiffener; §Mechanical Properties, pg. 2) . BERGQUIST is deficient in disclosing the reinforcement stiffener is an internal nylon mesh layer within the silicone layer.
	OKAMI discloses silicone rubber sheets comprising thermally conductive composite silicone rubber sheets for heat transfer applications (c1/5-9). OKAMI further discloses reinforcing sheet layers embedded within the silicone rubber sheets, including nonwoven cloths or network films made of polyester or nylon (i.e., the reinforcement stiffener is an internal nylon layer; c6/36-45), including in the form of mesh (i.e., a mesh layer; c9/31-32). Advantageously, such a reinforcing sheet layer provides reinforcing properties to the silicone rubber layer and controls stretching in a direction along the plane of the silicone rubber sheet (c6/36-39). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include an internal nylon mesh layer reinforcement stiffener as taught by OKAMI in the thermal pad taught by BERGQUIST.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERGQUIST.
	Regarding Claim 12, as applied to the rejection of Claim 1, BERGQUIST further discloses various thicknesses to the Sil-Pad thermal pad (§Material Thickness, pg. 36). One substrate thickness is 0.005 in. (§Hi-Flow 625, pg. 9), which reads on the claimed thickness of the heat resistant polyester film layer of 0.005 inches; and a thermally conductive layer thickness is from 0.020 to 0.160 in. (§Gap Pad, pg. 12), which overlaps with the claimed thickness of the silicone layer is 0.025 inches and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Furthermore, BERGQUIST discloses that the Sil-Pad thermal pads can be designed with customizable thicknesses (§Sil-Pad 400, pg. 6). Absent showings of unexpected results, non-obviousness, or criticality, the claimed silicone layer thickness and heat resistant polyester film layer thickness would have been optimizable and obvious to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 






/Ryan B Huang/Primary Examiner, Art Unit 1777